Citation Nr: 1002285	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus 
with hypertension and peripheral vascular disease of the 
lower extremities, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active military duty from July 1970 to 
February 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

While the Veteran had requested a Travel Board hearing in his 
VA Form 9 submitted in June 2005, by a signed September 2007 
submission the Veteran withdrew that hearing request.  

The Veteran's VA examination in November 2008 presents the 
possibility of a separate disability rating assignable for 
urinary incontinence associated with the Veteran's diabetes 
mellitus, and that issue has yet to be addressed by the RO.  
Accordingly, that issue is referred to the RO for appropriate 
action.  

As discussed in the Reasons and Bases portion of this 
decision, the Veteran has also been service connected and 
separately rated for erectile dysfunction and peripheral 
neuropathy of both lower extremities, but these were not the 
subject of the appealed rating decision, and ratings for 
these service-connected disorders are not the subject of a 
pending appeal to the Board.  Hence, the Board is without 
jurisdiction to address the ratings assigned for those 
disorders, notwithstanding their having been service 
connected as due to either diabetes mellitus or Agent Orange 
exposure.  


FINDINGS OF FACT

1.  For the entire rating interval in question, the Veteran's 
diabetes has not required regulation of activities.

2.  For the entire rating interval in question, the Veteran's 
hypertensive vascular disease associated with his diabetes 
mellitus requires continuous control with antihypertensive 
medications, but has diastolic pressure predominantly below 
110 and systolic pressure predominantly below 200.

3.  For the entire rating interval in question, a separate 
compensable disability of peripheral vascular disease 
associated with the Veteran's diabetes mellitus is not shown 
for either lower extremity.  


CONCLUSIONS OF LAW

1.  For the entire rating interval, the criteria for a rating 
higher than 20 percent for diabetes mellitus with peripheral 
vascular disease of the lower extremities, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 
4.119, Diagnostic Codes 7114, 7913  (2009).

2.  For the entire rating interval, a separate 10 percent 
evaluation, but no more, is assigned for hypertensive 
vascular disease associated with the Veteran's diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Supplemental Statement of the Case (SOC) 
or Supplemental Statement of the Case (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In a claim for increased rating, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).

The Veteran was afforded a VCAA notice letter in January 
2005, prior to the appealed RO adjudication of the claim for 
increased rating in September 2005, which informed him of the 
notice and duty-to-assist provisions of the VCAA, and of the 
information and evidence necessary to substantiate the claim 
for an increased rating, as well as informing of the 
respective roles of the Veteran and VA in developing the 
claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is 
obtained being on the Veteran.  This letter also provided the 
Veteran with general notice of the evidence required to 
satisfy the claim for increased rating.  He was also afforded 
notice of how disability ratings and effective dates are 
assigned, by a notice letter afforded him in March 2006, by 
which the RO was then explicitly complying with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was thereafter afforded further 
readjudication of the claim in a May 2006 SOC, an August 2007 
SSOC, a September 2008 SSOC, and a May 2009 SSOC.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO appropriately 
assisted the Veteran in obtaining indicated treatment and 
evaluation records, and associated all records obtained with 
the claims folder.  Service treatment records were previously 
obtained and associated with the claims file.  The RO also 
informed the Veteran, including in the appealed rating action 
and by an SOC and SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.  

Although the Board recognizes that a disability such as 
diabetes mellitus may alter in its severity at any time, 
judicial efficiency precludes continuous updating of the 
evidentiary record so as to assure that no more recent event 
or disease progression as pertaining to the Veteran's 
diabetes is missing from the claims file.  Such continual 
updating, with the associated requirement of RO review of the 
new evidence prior to Board adjudication, pursuant to 
38 C.F.R. §§ 19.37, would ultimately preclude the Board from 
ever adjudicating the claim.  Such a consequence would 
necessarily deprive the Veteran of the benefit of the Board's 
review and adjudication.  In addition, the Veteran has not 
submitted any statement indicating that his diabetes mellitus 
has increased in severity since the most recent treatments 
upon which the RO based its May 2009 SSOC. 

VA's duty to assist the Veteran by providing examinations 
when necessary was also adequately fulfilled.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations for compensation purposes in the course of 
appeal to address his claimed diabetes and associated 
disabilities, in April 2006 and November 2008.  The November 
2008 VA examiner further reviewed the claims file in February 
2009, and found no basis for changing his prior findings or 
opinion.  The examinations were appropriately followed by 
review of the claim by the RO, including most recently with 
issuance of the May 2009 SSOC.  The examinations, taken 
together with records of VA, private, and service treatment, 
and statements and testimony by the Veteran and his spouse, 
as well as other evidence of record, are adequate for the 
Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The VA examinations, taken as a whole, addressed 
both the medical findings upon current examination and the 
Veteran's history, and presented findings and conclusions 
consistent with his medical history and sufficiently 
addressing the criteria for rating the disorder in question 
to allow the Board to adjudicate the claim based on informed 
medical findings and medical judgment.  

While it is true that the VA examiners did not address all 
potential parameters of peripheral vascular disease of the 
lower extremities as associated with the Veteran's diabetes 
mellitus, it is also true that the Veteran at the VA 
examinations denied significant symptoms of peripheral 
vascular disease, including in particular denying impairment 
of activities associated with the lower  extremities.  Hence, 
there is no indication in the record that the Veteran's 
peripheral vascular disease of the lower extremities 
associated with the Veteran's diabetes mellitus result in 
additional compensable disability or otherwise warrant 
further medical evaluation.  The Board accordingly concludes 
that additional medical evaluation on that basis would amount 
to no more than a fishing expedition.  Hence, further 
examination would constitute an unreasonable delay and 
expenditure of scarce VA resources. See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the increased rating 
claim herein adjudicated, and with regard to the Board's 
grant herein of a separate disability rating for hypertensive 
vascular disease (hypertension) associated with the Veteran's 
diabetes mellitus, the Board finds that any error in notice 
and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the ratings 
assigned for the rating period in question, for the appealed 
claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this 
case based on development already undertaken, the 
responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.


II.  Increased Rating - Diabetes Mellitus with Hypertension 
and 
Peripheral Vascular Disease of the Lower Extremities 

Disability evaluations are assigned to reflect levels of 
current disability due to service-connected conditions.  The 
appropriate rating is determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical 
impairment and effect on functioning, or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings) is to be avoided. 38 C.F.R. 
§ 4.14.  It is, however, possible for a veteran to have 
separate and distinct manifestations from the same disability 
which would permit rating under more than one diagnostic 
code.  The critical element in such a case is that none of 
the symptomatology of the primary condition is duplicative or 
overlaps with the symptomatology of the other.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

The Veteran's diabetes mellitus is currently rated 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Pursuant to DC 7913, a rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities. A 
60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted when the condition requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The Veteran was previously rated 20 percent disabling for his 
diabetes mellitus, and has been assigned this rating for the 
entire rating interval for his diabetes mellitus with 
hypertension and peripheral vascular disease of the lower 
extremities.  

VA examinations for diabetes mellitus for compensation 
purposes in April 2006 and November 2008 did not result in a 
finding of a need for restricted activity due to his diabetes 
mellitus, and treatment records over the rating period 
beginning up to a year prior to the December 2004 date of 
receipt of claim for increased rating, similarly show no 
medical need for restriction of activity due to diabetes 
mellitus.  To the contrary, the Veteran is noted in both 
treatment and examination records to engage in significant 
exercise activity as part of his regimen to control his 
diabetes mellitus and to preserve general health.  While it 
is true that the Veteran has been prescribed both diet 
restriction and insulin for control of his diabetes mellitus, 
these are appropriately reflected in the currently assigned 
20 percent evaluation.

At his November 2008 VA examination the Veteran expressly 
informed that he did not believe he was restricted, including 
in work activities, due to his diabetes mellitus.  Rather, he 
reported that he lost his most recent job, as a delivery 
person, due to having "got[ten] in some trouble."  
Interpersonal conflicts which apparently do result in some 
employment impairment, are not associated with his service-
connected diabetes mellitus, but rather with his service-
connected posttraumatic stress disorder (PTSD).  The Board 
notes that the Veteran has already been assigned a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU), principally on the basis of 
his PTSD, since 2002, and hence has been assigned that 100 
percent extraschedular rating including for the entire rating 
period in question.  

The Board finds that for the entire rating period the 
preponderance of the evidence is against assignment of the 
next-higher, 40 percent rating for diabetes mellitus under 
Diagnostic Code 7913.  As already noted, the evidence 
preponderates against the Veteran meeting the schedular 
criteria for that next higher evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

If the Veteran were to receive a separate rating for his 
peripheral vascular disease of either extremity associated 
with his diabetes mellitus, it would generally be rated under 
Diagnostic Code 7114 for arteriosclerosis obliterans.  Under 
Diagnostic Code 7114, claudication on walking more than 100 
yards and diminished peripheral pulses or ankle/brachial 
index of 0.5 or less warrant a 20 percent evaluation.  
Claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less warrant a 40 percent rating. A 60 percent rating 
requires claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less. Id. A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2009).  

Note 1 to Diagnostic Code 7114 provides that the 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure. 
The normal index is 1.0 or greater.

The Veteran's diabetes examination for compensation purposes 
in April 2006 noted that the Veteran was service connected 
for peripheral vascular disease as associated with his 
diabetes mellitus, but did not note significant symptoms of 
peripheral vascular disease.  Rather, the Veteran was noted 
to be exercising a lot in an effort to lose weight, and noted 
symptoms of diabetes mellitus included numbness, blurred 
vision, and sexual dysfunction, but not disabling disability 
associated with peripheral vascular disease.  

Similarly, the Veteran's diabetes mellitus examination in 
November 2008 noted the Veteran's history of diabetes 
mellitus, but also noted that the Veteran had no history of 
vascular disease, and found no symptoms of peripheral 
vascular disease resulting in limitation of functioning.  At 
that examination the Veteran denied any weakness or 
functional loss associated with his lower extremities.  

Treatment records over the rating period also fail to show 
complaints or findings of exercise limitation or claudication 
in the lower extremities with exercise.  Accordingly, with 
the preponderance of the evidence against the Veteran having 
symptoms of peripheral vascular disease warranting a separate 
10 percent evaluation for any interval over the rating 
period, a separate rating on that basis is not warranted over 
any interval.  

The Veteran has also been separately rated for his erectile 
dysfunction as due to Agent Orange exposure or diabetes 
mellitus, but medical records, including explicit findings 
upon the November 2008 diabetes examination for compensation 
purposes, are to the effect that the Veteran has no penile 
deformity.  A compensable rating is not available for 
erectile dysfunction in the absence of penile deformity.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran has 
been granted special monthly compensation under 38 U.S.C.A. 
§ 115(k) (West 2002 & Supp. 2009); 38 C.F.R. § 3.350(a), for 
this erectile dysfunction as a loss of procreative power.  In 
any event, it does not appear that the RO has considered this 
erectile dysfunction due to Agent Orange exposure ro diabetes 
mellitus as part of the disability associated with his 
diabetes mellitus the subject of the current appeal.  Hence, 
the Board is without jurisdiction to consider an increased 
evaluation for erectile dysfunction.  Rowell v. Principi, 
4 Vet. App. 9 (1993).  

Similarly, the Veteran has been service-connected for 
peripheral neuropathy of the left and right lower extremities 
as due to Agent Orange exposure or diabetes mellitus, with a 
separate 10 percent evaluation assigned for each lower 
extremity for this disability, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2009).  However, it does not appear 
that these peripheral neuropathy ratings are the subject of 
the present appeal, and hence are not for review by the Board 
herein.  Rowell.

The Veteran's hypertension is rated under Diagnostic Code 
7101, which pertains to hypertensive vascular disease 
(hypertension and isolated systolic hypertension). Diagnostic 
Code 7101 provides for a 10 percent rating where diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where an individual has a 
history of diastolic pressure that is predominantly 100 or 
more which requires continuous medication for control. A 20 
percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more. Diastolic pressure of 120 or more is rated as 40 
percent disabling, and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more. 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).

Since up to a year prior to the December 2004 date of receipt 
of the Veteran's claim for increased rating for his diabetes 
mellitus with hypertension and peripheral vascular disease of 
the lower extremities, the Veteran's hypertension has been 
controlled with medication, and has not been shown to have 
been manifested by diastolic pressure predominantly 110 or 
more, or by systolic pressure predominantly 200 or more.  
Rather, readings during outpatient treatments over the rating 
period have been predominantly in the 130s to 140s for 
systolic readings, and predominantly in the 70s for diastolic 
readings.  Accordingly, the evidence warrants a 10 percent 
evaluation over the rating period based on hypertension 
controlled by medication, but preponderates against a still 
higher evaluation over the rating period or over any interval 
within the rating period.  38 C.F.R. §§ 3.303, 4.104, 
Diagnostic Code 7101.  The preponderance of the evidence is 
against a still higher evaluation, and, therefore, the 
benefit of the doubt doctrine does not apply to that extent. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

For the ratings considered herein, the Board has duly weighed 
all relevant evidence, including submitted statements by the 
Veteran.  However, as already noted, the weight of the 
evidence, inclusive of those statements, is against 
assignment of higher disability ratings than those assigned 
herein, for any interval over the rating period beginning up 
to a year prior to December 2004.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

An increased rating above the 20 percent assigned for 
diabetes mellitus with peripheral vascular disease of the 
lower extremities is denied.  

A separate disability rating of 10 percent, but no more, is 
assigned for hypertension associated with diabetes mellitus, 
for the entire rating period, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


